IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

   ALCOA WORLD ALUMINA LLC and              )
   ST. CROIX ALUMINA, L.L.C.                )
                                            )
    Plaintiffs and Counterclaim Defendants, ) C.A. No.: N15C-08-032 EMD CCLD
                                            )
                 v.                         )
                                            )
   GLENCORE LTD.,                           )
                                            )
    Defendant and Counterclaim Plaintiff.   )

 ORDER DIRECTING JUDGMENT ON (i) PLAINTIFFS’ CLAIM FOR RELIEF I AND
      CLAIM FOR RELIEF II AND (ii) DEFENDANT’S COUNTERCLAIMS
               TWO, THREE, SIX, EIGHT, NINE AND TEN

       Upon consideration of the Court’s February 8, 2016 decision (the “Decision”) on (i)

Plaintiffs Alcoa World Alumina LLC and St. Croix Alumina, L.L.C.’s Motion for Judgment on

the Pleadings and (ii) Defendant Glencore Ltd.’s Motion for Judgment on the Pleadings; Rule

54(b) of the Superior Court Rules of Civil Procedure (“Civil Rule 54(b)”); Glencore Ltd.’s

Application for Certification of Interlocutory Appeal of the Court’s February 8, 2016 Ruling;

Plaintiffs’ Response to Glencore Ltd.’s Application for Certification of Interlocutory Appeal of

the Court’s February 8, 2016 Ruling; and the entire record of this civil action,

       IT IS HEREBY FOUND AND DETERMINED that Civil Rule 54(b) provides in part:

       When more than one claim for relief is presented in an action, whether as a claim,
       counterclaim, cross-claim, or third-party claim, the Court may direct the entry of a
       final judgment upon one or more but fewer than all of the claims or parties only
       upon an express determination that there is not just reason for delay and upon an
       express direction for the entry of judgment.

       IT IS HEREBY FURTHER FOUND AND DETERMINED that the Court has

the discretionary authority under Civil Rule 54(b) to use the rule to avoid hardship or

injustice through delay which would be alleviated by immediate appeal, see, e.g., In re
Explorer Pipeline Co., No. CIV. A. 18749-NC, 2001 WL 1009302, at *2 (Del. Ch. Aug.

29, 2001).

       IT IS HEREBY FURTHER FOUND AND DETERMINED that this civil action

involves multiple claims – Plaintiffs’ Claim for Relief I and Claim for Relief II, and Defendant’s

Counterclaims One through Eleven.

       IT IS HEREBY FURTHER FOUND AND DETERMINED that at least one claim or

the rights and liabilities of at least one party have been fully decided – Plaintiffs’ Claim for

Relief I and Claim for Relief II, and Defendant’s Counterclaims Two, Three, Six, Eight, Nine

and Ten.

       IT IS HEREBY FURTHER FOUND AND DETERMINED that Defendant’s

Counterclaims One, Four, Five, Seven and Eleven have not been fully decided.

       IT IS HEREBY FURTHER FOUND AND DETERMINED that there is no just reason

for delaying an appeal as final appellate resolution of Plaintiffs’ Claim for Relief I and Claim for

Relief II, and Defendant’s Counterclaims Two, Three, Six, Eight, Nine and Ten will serve the

sound interests of judicial administration and avoid the hardships or injustice that could result

through delay.

       IT IS HEREBY ORDERED that FINAL JUDGMENT IS ENTERED in favor of

Alcoa World Alumina LLC and St. Croix Alumina, L.L.C. and against Glencore Ltd. on: (i)

Plaintiffs’ Claim for Relief I and Claim for Relief II, and (ii) Defendant’s Counterclaims Two,

Three, Six, Eight, Nine and Ten.

       IT IS HEREBY FURTHER ORDERED that the Court retains jurisdiction over

Defendant’s Counterclaims One, Four, Five, Seven and Eleven.




                                                  2
       IT IS HEREBY FURTHER ORDERED that, for purposes of Civil Rule 54(d), any

requests for costs must be filed within thirty (30) days from the date of this Order or thirty (30)

days following receipt of a mandate from the Supreme Court for the State of Delaware

(whichever occurs later).

Dated: March 10, 2016
Wilmington, Delaware

                                                              /s/ Eric M. Davis
                                                              Eric M. Davis, Judge




                                                  3